                Case 15-31698             Doc 107   Filed 10/09/18 Entered 10/09/18 13:26:35        Desc Main
                                                     Document     Page 1 of 11




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                         §
                                                             §
              HIEU T NGUYEN                                  §      Case No. 15-31698
                                                             §
                                  Debtor                     §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Peter N. Metrou, Trustee, chapter 7 trustee, submits this Final Account, Certification that
              the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 221,995.35                          Assets Exempt: 131,600.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 8,043.58            Claims Discharged
                                                                    Without Payment: 53,942.87

              Total Expenses of Administration: 1,956.42


                      3) Total gross receipts of $ 10,000.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 10,000.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
            Case 15-31698             Doc 107     Filed 10/09/18 Entered 10/09/18 13:26:35            Desc Main
                                                   Document     Page 2 of 11




                                                  CLAIMS            CLAIMS                 CLAIMS                CLAIMS
                                                SCHEDULED          ASSERTED               ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                         $ NA                $ NA                  $ NA                    $ NA

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                        NA              1,956.42              1,956.42                1,956.42

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                NA                   NA                    NA                     NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                 NA              2,651.02              2,651.02                2,651.02

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                                   NA             59,335.43             59,335.43                5,392.56

TOTAL DISBURSEMENTS                                      $ NA          $ 63,942.87           $ 63,942.87           $ 10,000.00


                 4) This case was originally filed under chapteron 09/17/2015 , and it was converted to
          chapter 7 on 03/03/2016 . The case was pending for 31 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 09/17/2018                        By:/s/Peter N. Metrou, Trustee
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 15-31698             Doc 107       Filed 10/09/18 Entered 10/09/18 13:26:35                   Desc Main
                                                        Document     Page 3 of 11




                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                   UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

    2009 Lexus ISF with 35,000 miles                                          1129-000                                         10,000.00

TOTAL GROSS RECEIPTS                                                                                                          $ 10,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                      DESCRIPTION                           UNIFORM             $ AMOUNT
                                                                                                     TRAN. CODE              PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                        $ NA
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS

                                                   UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.                CLAIMANT                   TRAN.     SCHEDULED                                                   CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                    CODE     (from Form 6D)

NA             NA                                    NA                   NA                   NA                   NA                NA

TOTAL SECURED CLAIMS                                                     $ NA                 $ NA                 $ NA              $ NA


              EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 15-31698             Doc 107         Filed 10/09/18 Entered 10/09/18 13:26:35            Desc Main
                                                         Document     Page 4 of 11




                                           UNIFORM
                                                                CLAIMS            CLAIMS              CLAIMS
                PAYEE                       TRAN.                                                                     CLAIMS PAID
                                                              SCHEDULED          ASSERTED            ALLOWED
                                            CODE

Peter N. Metrou                             2100-000                      NA            1,750.00          1,750.00          1,750.00


Peter N. Metrou                             2200-000                      NA               76.39             76.39            76.39


International Sureties Ltd.                 2300-000                      NA                4.20               4.20             4.20


Associated Bank                             2600-000                      NA              125.83           125.83            125.83

TOTAL CHAPTER 7 ADMIN. FEES                                            $ NA           $ 1,956.42        $ 1,956.42        $ 1,956.42
AND CHARGES



             EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                                CLAIMS            CLAIMS              CLAIMS
                PAYEE                       TRAN.                                                                     CLAIMS PAID
                                                              SCHEDULED          ASSERTED            ALLOWED
                                            CODE

NA: NA                                            NA                      NA                 NA                NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                             $ NA                $ NA              $ NA              $ NA
FEES AND CHARGES



             EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                  CLAIMS            CLAIMS
                                                  UNIFORM
                                                                SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.                                                              CLAIMS PAID
                                                                 (from Form      (from Proofs of     ALLOWED
                                                   CODE
                                                                     6E)             Claim)

2             KAREN L. SHISHEM                     5700-000                NA             2,651.02        2,651.02          2,651.02

TOTAL PRIORITY UNSECURED                                                  $ NA          $ 2,651.02       $ 2,651.02       $ 2,651.02
CLAIMS




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
            Case 15-31698             Doc 107        Filed 10/09/18 Entered 10/09/18 13:26:35        Desc Main
                                                      Document     Page 5 of 11




            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                             CLAIMS           CLAIMS
                                                UNIFORM
                                                           SCHEDULED         ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form     (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)            Claim)

            AMERICAN INFOSOURCE
10          LP AS AGENT FOR                     7100-000             NA               332.92         332.92            30.26


            AUGUSTA VILLAGE
            HOMEOWNERS''
1           ASSOCIATION                         7100-000             NA               363.00         363.00            32.99


4           CAPITAL ONE, N.A.                   7100-000             NA             8,894.19        8,894.19          808.33


6           CAPITAL ONE, N.A.                   7100-000             NA             2,755.47        2,755.47          250.42


            COMENITY CAPITAL
14          BANK                                7100-000             NA             1,666.42        1,666.42          151.46


            DEPARTMENT STORES
11          NATIONAL BANK                       7100-000             NA             4,671.64        4,671.64          424.57


            ECAST SETTLEMENT
9           CORPORATION                         7100-000             NA           19,334.39       19,334.39         1,757.16


            PORTFOLIO RECOVERY
13          ASSOCIATES, LLC                     7100-000             NA             8,832.43        8,832.43          802.71


            QUANTUM3 GROUP LLC
8           AS AGENT FOR                        7100-000             NA             1,862.23        1,862.23          169.24


12          SYNCHRONY BANK                      7100-000             NA           10,622.74       10,622.74           965.42

TOTAL GENERAL UNSECURED                                             $ NA        $ 59,335.43      $ 59,335.43       $ 5,392.56
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
                                                                                                                                                                                                       Page:       1
                                        Case 15-31698               Doc 107     Filed 10/09/18 Entered 10/09/18 13:26:35                                    Desc Main
                                                                                            FORM 1
                                                                       INDIVIDUALDocument      Page
                                                                                  ESTATE PROPERTY    6 of 11AND REPORT
                                                                                                   RECORD
                                                                                                  ASSET CASES
Case No:              15-31698                         BWB            Judge:        Bruce W. Black                               Trustee Name:                      Peter N. Metrou, Trustee
Case Name:            HIEU T NGUYEN                                                                                              Date Filed (f) or Converted (c):   03/03/2016 (c)
                                                                                                                                 341(a) Meeting Date:               04/04/2016
For Period Ending:    09/17/2018                                                                                                 Claims Bar Date:                   05/01/2017


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. 194 Holly Street Bolingbrook, IL 60490                                              227,117.00                  16,317.00                                                       0.00                        FA
  2. chase Bank, Joint Checking Account with Wife                                              5.00                       0.00                                                       0.00                        FA
  3. chase checking                                                                          100.00                       0.00                                                       0.00                        FA
  4. chase Checking                                                                           12.00                       0.00                                                       0.00                        FA
  5. Transamerica Annuity                                                                  2,324.35                   2,324.35                                                       0.00                        FA
  6. 3 beds, 3 dressers, dining room set, family room set, 2nd li                          1,000.00                       0.00                                                       0.00                        FA
  7. One ordinary Adult supply                                                               200.00                       0.00                                                       0.00                        FA
  8. Sports equipment, treadmill, home gym, stair stepper                                    300.00                       0.00                                                       0.00                        FA
  9. Policy through work                                                                       0.00                       0.00                                                       0.00                        FA
 10. 401k (401k account frozen due to pending divorce action)                             50,000.00                       0.00                                                       0.00                        FA
 11. Shares of Exelon Stock                                                                  500.00                    500.00                                                        0.00                        FA
 12. Pension (pension frozen due to pending divorce)                                      60,000.00                       0.00                                                       0.00                        FA
 13. 2001 Toyota Rav4 with 240,000 miles                                                   2,132.00                       0.00                                                       0.00                        FA
 14. 2009 Lexus ISF with 35,000 miles                                                     31,685.00                  31,417.00                                                10,000.00                          FA
 15. 2008 Honda Accord EX with 45,000 miles, in wifes possession                           9,637.00                   9,637.00                                                       0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $385,012.35                 $60,195.35                                               $10,000.00                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Converted Ch 13. Investigation into equity in vehicles 7/15/2016. 5/15/17 Motion to Settle filed. Claims Review in progress. Debtor's ex-spouse filed claim with unknown amount
  for divorce settlement. Claims review and objections continues 12/21/17.




      UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                                                                                                   Page:    2
                                     Case 15-31698         Doc 107       Filed 10/09/18 Entered 10/09/18 13:26:35      Desc Main
                                                                          Document     Page 7 of 11
Initial Projected Date of Final Report (TFR): 05/01/2017    Current Projected Date of Final Report (TFR): 02/28/2018
                                                                                                                                    Exhibit 8




    UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                                   Page:           1
                                        Case 15-31698                 Doc 107   Filed 10/09/18
                                                                                          FORM 2 Entered 10/09/18 13:26:35                                 Desc Main
                                                                      ESTATE CASHDocument
                                                                                  RECEIPTS AND Page 8 of 11 RECORD
                                                                                               DISBURSEMENTS
           Case No: 15-31698                                                                                              Trustee Name: Peter N. Metrou, Trustee                                    Exhibit 9
      Case Name: HIEU T NGUYEN                                                                                               Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX5934
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX3781                                                                                Blanket Bond (per case limit): $1,000,000.00
For Period Ending: 09/17/2018                                                                               Separate Bond (if applicable):


       1                2                              3                                               4                                                     5                  6                     7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction              Uniform Tran.        Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                           ($)
   06/22/17             14        Hieu T. Nguyen                            Court Approved                                          1129-000                $10,000.00                               $10,000.00
                                  Debtor Address                            See Dckt #88
   07/10/17                       Associated Bank                           Bank Service Fee under 11                               2600-000                                         $10.00            $9,990.00
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/07/17                       Associated Bank                           Bank Service Fee under 11                               2600-000                                         $14.85            $9,975.15
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/08/17                       Associated Bank                           Bank Service Fee under 11                               2600-000                                         $14.83            $9,960.32
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/06/17                       Associated Bank                           Bank Service Fee under 11                               2600-000                                         $14.33            $9,945.99
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/07/17                       Associated Bank                           Bank Service Fee under 11                               2600-000                                         $14.79            $9,931.20
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/07/17                       Associated Bank                           Bank Service Fee under 11                               2600-000                                         $14.29            $9,916.91
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/08/18                       Associated Bank                           Bank Service Fee under 11                               2600-000                                         $14.74            $9,902.17
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/07/18                       Associated Bank                           Bank Service Fee under 11                               2600-000                                         $14.72            $9,887.45
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/08/18           1001        International Sureties Ltd.               Bond Payment                                            2300-000                                          $4.20            $9,883.25
                                  701 Poydras Street
                                  Suite 420
                                  New Orleans, LA 70139
   03/07/18                       Associated Bank                           Bank Service Fee under 11                               2600-000                                         $13.28            $9,869.97
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/30/18           1002        Peter N. Metrou                           Distribution                                                                                         $1,826.39             $8,043.58
                                  123 W. Washington St., Ste 216
                                  Oswego, IL 60543




                                                                                    Page Subtotals:                                                         $10,000.00           $1,956.42
        UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                    Page:           2
                                        Case 15-31698                 Doc 107   Filed 10/09/18
                                                                                          FORM 2 Entered 10/09/18 13:26:35                                 Desc Main
                                                                      ESTATE CASHDocument
                                                                                  RECEIPTS AND Page 9 of 11 RECORD
                                                                                               DISBURSEMENTS
           Case No: 15-31698                                                                                                Trustee Name: Peter N. Metrou, Trustee                                   Exhibit 9
      Case Name: HIEU T NGUYEN                                                                                                Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX5934
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX3781                                                                                Blanket Bond (per case limit): $1,000,000.00
For Period Ending: 09/17/2018                                                                               Separate Bond (if applicable):


       1                2                             3                                               4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                          ($)
                                  Peter N. Metrou                           Final distribution representing a          ($1,750.00)    2100-000
                                                                            payment of 100.00 % per court
                                                                            order.
                                  Peter N. Metrou                           Final distribution representing a            ($76.39)     2200-000
                                                                            payment of 100.00 % per court
                                                                            order.
   07/30/18           1003        KAREN L. SHISHEM                          Final distribution to claim 2                             5700-000                                    $2,651.02             $5,392.56
                                  53 WEST JACKSON BLVD.                     representing a payment of
                                  SUITE 1603                                100.00 % per court order.
                                  CHICAGO, ILLINOIS 60604
   07/30/18           1004        AUGUSTA VILLAGE HOMEOWNERS''              Final distribution to claim 1                             7100-000                                        $32.99            $5,359.57
                                  ASSOCIATION                               representing a payment of 9.09
                                  C/O KEOUGH & MOODY, P.C.                  % per court order.
                                  1250 E. DIEHL ROAD, SUITE 405
                                  NAPERVILLE, IL 60563
   07/30/18           1005        CAPITAL ONE, N.A.                         Final distribution to claim 4                             7100-000                                       $808.33            $4,551.24
                                  PO BOX 71083                              representing a payment of 9.09
                                  CHARLOTTE, NC 28272-1083                  % per court order.
   07/30/18           1006        CAPITAL ONE, N.A.                         Final distribution to claim 6                             7100-000                                       $250.42            $4,300.82
                                  C O BECKET AND LEE LLP                    representing a payment of 9.09
                                  POB 3001                                  % per court order.
                                  MALVERN, PA 19355-0701
   07/30/18           1007        QUANTUM3 GROUP LLC AS AGENT               Final distribution to claim 8                             7100-000                                       $169.24            $4,131.58
                                  FOR                                       representing a payment of 9.09
                                  SADINO FUNDING LLC                        % per court order.
                                  PO BOX 788
                                  KIRKLAND, WA 98083-0788
   07/30/18           1008        ECAST SETTLEMENT CORPORATION              Final distribution to claim 9                             7100-000                                    $1,757.16             $2,374.42
                                  POB 29262                                 representing a payment of 9.09
                                  New York, NY 10087-9262                   % per court order.
   07/30/18           1009        AMERICAN INFOSOURCE LP AS                 Final distribution to claim 10                            7100-000                                        $30.26            $2,344.16
                                  AGENT FOR                                 representing a payment of 9.09
                                  DIRECTV, LLC                              % per court order.
                                  PO Box 51178
                                  Los Angeles, CA 90051-5478




                                                                                    Page Subtotals:                                                               $0.00           $5,699.42
        UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                 Page:           3
                                        Case 15-31698                 Doc 107   Filed 10/09/18
                                                                                          FORM 2 Entered 10/09/18 13:26:35                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  10 of 11 RECORD
                                                                                               DISBURSEMENTS
           Case No: 15-31698                                                                                              Trustee Name: Peter N. Metrou, Trustee                                  Exhibit 9
      Case Name: HIEU T NGUYEN                                                                                              Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX5934
                                                                                                                                          Checking
  Taxpayer ID No: XX-XXX3781                                                                             Blanket Bond (per case limit): $1,000,000.00
For Period Ending: 09/17/2018                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                    5                   6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction               Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                           ($)
   07/30/18           1010        DEPARTMENT STORES NATIONAL                Final distribution to claim 11                         7100-000                                       $424.57            $1,919.59
                                  BANK                                      representing a payment of 9.09
                                  C/O AMERICAN INFOSOURCE LP                % per court order.
                                  PO BOX 4457
                                  HOUSTON, TX 77210-4457
   07/30/18           1011        SYNCHRONY BANK                       Final distribution to claim 12                              7100-000                                       $965.42               $954.17
                                  c/o Recovery Management Systems Corp representing a payment of 9.09
                                  25 SE 2nd Ave Suite 1120             % per court order.
                                  Miami, FL 33131-1605
   07/30/18           1012        PORTFOLIO RECOVERY ASSOCIATES, Final distribution to claim 13                                    7100-000                                       $802.71               $151.46
                                  LLC                             representing a payment of 9.09
                                  SUCCESSOR TO U.S. BANK NATIONAL % per court order.
                                  ASSOCIATION (SKYPASS VISA)
                                  POB 41067
                                  NORFOLK VA 23541
   07/30/18           1013        COMENITY CAPITAL BANK                     Final distribution to claim 14                         7100-000                                       $151.46                 $0.00
                                  C O WEINSTEIN & RILEY, PS                 representing a payment of 9.09
                                  2001 WESTERN AVENUE, STE 400              % per court order.
                                  SEATTLE, WA 98121


                                                                                                             COLUMN TOTALS                               $10,000.00           $10,000.00
                                                                                                                   Less: Bank Transfers/CD's                   $0.00                $0.00
                                                                                                             Subtotal                                    $10,000.00           $10,000.00
                                                                                                                   Less: Payments to Debtors                   $0.00                $0.00
                                                                                                             Net                                         $10,000.00           $10,000.00




                                                                                   Page Subtotals:                                                             $0.00           $2,344.16
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                             Page:     4
                                Case 15-31698    Doc 107            Filed 10/09/18 Entered 10/09/18 13:26:35          Desc Main
                                                                    Document      Page 11 of 11
                                                                                                                                                              Exhibit 9
                                                                                        TOTAL OF ALL ACCOUNTS
                                                                                                                                          NET            ACCOUNT
                                                                                                      NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                            XXXXXX5934 - Checking                                          $10,000.00               $10,000.00                $0.00
                                                                                                           $10,000.00               $10,000.00                $0.00

                                                                                                     (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                             transfers)            to debtors)
                                            Total Allocation Receipts:                      $0.00
                                            Total Net Deposits:                         $10,000.00
                                            Total Gross Receipts:                       $10,000.00




                                                                     Page Subtotals:                                        $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 11)
